NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ESTUARDO ANTONIO PEREZ-                         No.    14-71347
 ALDANA,
                                                 Agency No. A095-675-986
                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Estuardo Antonio Perez-Aldana, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      The record does not compel the conclusion that Perez-Aldana established

extraordinary circumstances to excuse his untimely-filed asylum application. See 8

C.F.R. § 1208.4(a)(5). Thus, we deny the petition for review as to Perez-Aldana’s

asylum claim.

      Substantial evidence supports the BIA’s determination that Perez-Aldana

failed to establish past persecution or a likelihood of future persecution on account

of an enumerated ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). Thus, Perez-Aldana’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-71347